Case 20-41308      Doc 36     Filed 03/10/20 Entered 03/10/20 12:15:57           Main Document
                                           Pg 1 of 5


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

In re:                                          )   Chapter 11
                                                )
FORESIGHT ENERGY LP, et al.,                    )   Case No. 20-41308-659
                                                )
                                                )   (Joint Administration Requested)

               PROPOSED FIRST DAY AGENDA FOR HEARING
         ON MARCH 11, 2020 AT 10:00 A.M. (PREVAILING CENTRAL TIME)

       In support of the following relief requested at the first day hearing, the Debtors refer the
Court to the Declaration of Robert D. Moore in Support of Chapter 11 Petitions [Docket No. 17].

    A.     INTRODUCTORY PRESENTATION

    B.     ADMINISTRATIVE MOTIONS

           1. “Expedited First Day Hearing” – Debtors’ Motion for Entry of an Order
              (A) Scheduling Expedited Hearings on Certain First Day Motions and
              Applications, (B) Approving the Form and Manner of Notice Thereof, and
              (C) Granting Related Relief.

                              Status: This matter is going forward.

           2. “Exceed Page Limitations” – Debtors’ Motion for Leave to Exceed Page
              Limitations in Their First Day Motions [Docket No. 34]

                              Status: This matter is going forward.

           3. “Joint Administration” – Debtors’ Motion for Entry of an Order Authorizing
              Joint Administration of Chapter 11 Cases [Docket No. 3]

                              Status: This matter is going forward.

    C.     OPERATIONAL MOTIONS

           4. “Cash Collateral & DIP Financing Motion” – Debtors’ Motion for Entry of
              Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain Post-Petition
              Financing, (B) Grant Senior Secured Priming Liens and Superpriority
              Administrative Expense Claims, and (C) Utilize Cash Collateral; and (II)
              Granting Adequate Protection to the Prepetition Secured Parties; (III) Modifying
              the Automatic Stay; (IV) Scheduling Final Hearing; and (V) Granting Related
              Relief [Docket No. 29]
Case 20-41308   Doc 36    Filed 03/10/20 Entered 03/10/20 12:15:57        Main Document
                                       Pg 2 of 5


                          Related Documents: Declaration of Seth Herman in Support of the
                          Cash Collateral & DIP Financing Motion

                          Status: This matter is going forward.

         5. “Cash Management Motion” – Debtors’ Motion for Entry of Interim and Final
            Orders (A) Authorizing Continued Use of the Debtors’ Existing Cash
            Management System; (B Authorizing Use of Existing Bank Accounts and
            Business Forms; (C) Granting a Limited Waiver of Requirements of Section
            345(b) of the Bankruptcy Code; (D) Authorizing Continuation of Ordinary Course
            Intercompany Transactions; (E) Granting Administrative Expense Priority Status
            to Postpetition Intercompany Claims; and (F) Granting Related Relief [Docket
            No. 4]

                          Status: This matter is going forward.

         6. “Vendors Motion” – Motion for Entry of Interim and Final Orders
            (A) Authorizing Debtors to Pay Prepetition Claims of Trade and Lien Claimants
            and Authorizing Payment Procedures Related Thereto, (B) Authorizing Debtors to
            Pay Royalty and Leasehold Claims, (C) Granting Administrative Expense Priority
            to Outstanding Orders, and (D) Granting Related Relief [Docket No. 5]

                          Status: This matter is going forward.

         7. “Wages and Benefits Motion” – Debtors’ Motion for Entry of Interim and Final
            Orders (A) Authorizing Debtors to Pay Prepetition Wages and Workforce
            Obligations, (B) Authorizing Debtors to Maintain Workforce Programs and Pay
            Related Obligations, and (C) Granting Related Relief [Docket No. 6]

                          Status: This matter is going forward.

         8. “Coal Sale Contracts Motion” – Debtors’ Motion for Entry of Interim and Final
            Orders (A) Authorizing the Debtors to (I) Perform Under Existing Coal Sale
            Contracts in the Ordinary Course of Business and (II) Enter Into and Perform
            Under New Coal Sale Contracts in the Ordinary Course of Business and
            (B) Granting Related Relief [Docket No. 8]

                          Status: This matter is going forward.

         9. “Customer Programs Motion” – Debtors’ Motion for Entry of Interim and Final
            Orders (A) Authorizing the Debtors to Maintain Existing Customer Programs and
            Honor Certain Prepetition Obligations Related Thereto and (B) Granting Related
            Relief [Docket No. 7]

                          Status: This matter is going forward.




                                           2
Case 20-41308   Doc 36     Filed 03/10/20 Entered 03/10/20 12:15:57         Main Document
                                        Pg 3 of 5


         10. “Surety Bond Motion” – Debtors’ Motion for Entry of Interim and Final Orders
             (A) Authorizing Debtors to Continue and Renew Surety Bond Program and
             (B) Granting Related Relief [Docket No. 9]

                           Status: This matter is going forward.

         11. “Insurance Motion” – Debtors’ Motion for Entry of Interim and Final Orders
             (A) Authorizing the Debtors to (I Maintain, Continue, and Renew Their Existing
             Insurance Program and (II) Honor Certain Prepetition Obligations in Respect
             Thereof and (B) Granting Related Relief [Docket No. 11]

                           Status: This matter is going forward.

         12. “Taxes Motion” – Debtors’ Motion for Entry of Interim and Final
             Orders (A) Authorizing Payment of Prepetition Taxes and Fees
             and (B) Granting Related Relief [Docket No. 12]

                           Status: This matter is going forward.

         13. “Utilities Motion” – Debtors’ Motion for Entry of Interim and Final Orders
             Determining Adequate Assurance of Payment for Future Utility Services [Docket
             No. 13]

                           Status: This matter is going forward.

         14. “Interim Compensation Procedures Motion” – Debtors’ Motion for Entry of an
             Order (A) Establishing Procedures for Interim Compensation and Reimbursement
             of Expenses of Retained Professionals and (B) Granting Related Relief [Docket
             No. 14]

                           Status: This matter is going forward

         15. “Extend Schedules Deadline” – Debtors’ Motion for Entry of an Order
             (A) Extending the Time to File Schedules and Statements; (B) Extending the
             Time to Schedule the Meeting of Creditors; (C) Partially Waiving the
             Requirements to (I) File Equity Lists and (II) Provide Notice to Equity Security
             Holders; (D) Authorizing the Debtors to File a Consolidated List of the Debtors’
             30 Largest Unsecured Creditors; (E) Authorizing the Debtors to File a
             Consolidated and Redacted List of Creditors in Lieu of Submitting Separate and
             Reformatted Creditor Matrices for Each Debtor; (F) Approving the Form and
             Manner of Notifying Creditors of Commencement of These Chapter 11 Cases;
             and (G) Granting Related Relief [Docket No. 10]

                           Status: This matter is going forward

         16. “Ordinary Course Professionals Motion” – Debtors’ Motion for Entry of an
             Order Authorizing the Retention and Compensation of Certain Professionals
             Utilized in the Ordinary Course of Business [Docket No. 15]


                                            3
Case 20-41308   Doc 36     Filed 03/10/20 Entered 03/10/20 12:15:57          Main Document
                                        Pg 4 of 5


                           Status: This matter is going forward.

         17. “Case Management Motion” – Debtors’ Motion for Entry of an Order (A)
             Establishing Certain Notice, Case Management, and Administrative Procedures
             and (B) Granting Related Relief [Docket No. 16]

                           Status: This matter is going forward.

   D.    Professional Retention Applications

         18. “Prime Clerk Retention Application” – Debtors’ Motion for Entry of an Order
             Authorizing the Retention and Employment of Prime Clerk LLC as Claims and
             Noticing Agent for the Debtors and Debtors in Possession Nunc Pro Tunc to the
             Petition Date [Docket No. 20]

                           Status: This matter is going forward.

         19. “Armstrong Teasdale Retention Application” – Debtors’ Application Pursuant
             to Section 327(A) and 329(A) of the Bankruptcy Code, Bankruptcy Rules
             2014(A) and 2016(B), and Local Bankruptcy Rules 2014(A) and 2016-1, for an
             Order Authorizing the Debtors to Retain and Employ Armstrong Teasdale LLP as
             Co-Counsel Nunc Pro Tunc to the Petition Date [Docket No. 19]

                           Status: This matter is going forward.

         20. “Paul, Weiss Retention Application” – Debtors’ Application for Entry of an
             Order Authorizing the Retention and Employment of Paul, Weiss, Rifkind,
             Wharton & Garrison LLP as Attorneys for the Debtors and Debtors in Possession
             Nunc Pro Tunc to the Petition Date [Docket No. 33]

                           Status: This matter is going forward.

         21. “Jefferies Retention Application” – Debtors’ Application for Authority to
             Employ and Retain Jefferies LLC as Investment Banker for the Debtors Nunc Pro
             Tunc to the Petition Date [Docket No. 32]

                           Status: This matter is going forward.

         22. “FTI Consulting Retention Application” – Debtors’ Application for Authority
             to Employ and Retain FTI Consulting, Inc. as Restructuring Financial Advisor to
             the Debtors Nunc Pro Tunc to the Petition Date [Docket No. 31]

                           Status: This matter is going forward.




                                             4
Case 20-41308     Doc 36       Filed 03/10/20 Entered 03/10/20 12:15:57     Main Document
                                            Pg 5 of 5


Dated:   May 10, 2020
         St. Louis, Missouri
                                   ARMSTRONG TEASDALE LLP

                                    /s/ Richard W. Engel, Jr.
                                   Richard W. Engel, Jr. (MO 34641)
                                   John G. Willard (MO 67049)
                                   Kathryn R. Redmond (MO 72087)
                                   7700 Forsyth Boulevard, Suite 1800
                                   St. Louis, Missouri 63105
                                   Tel: (314) 621-5070
                                   Fax: (314) 621-5065
                                   Email: rengel@atllp.com
                                          jwillard@atllp.com
                                          kredmond@atllp.com

                                          - and -

                                   PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                   Paul M. Basta (pro hac vice admission pending)
                                   Alice Belisle Eaton (pro hac vice admission pending)
                                   Alexander N. Woolverton (pro hac vice admission pending)
                                   1285 Avenue of the Americas
                                   New York, New York 10019
                                   Tel: (212) 373-3000
                                   Fax: (212) 757-3990
                                   Email: pbasta@paulweiss.com
                                          aeaton@paulweiss.com
                                          awoolverton@paulweiss.com

                                   Proposed Counsel to the Debtors and
                                   Debtors in Possession




                                               5
